                          IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF ALASKA


    JOLYN L. SPECTER, as Personal
    Representative of the ESTATE OF JAMES E.
    SPECTER, M.D., and on behalf of herself, and        Case No. 3:17-cv-00194-TMB
    the Surviving Family Members including
    KEVIN SPECTER, and DAVID W. WOOD,
    JR. and MARIANNE WOOD, Individually an                ORDER ON PARTIES’
    on behalf of the marital community,              MOTIONS IN LIMINE TO EXCLUDE
                                                      CERTAIN EXPERT TESTIMONY
                                Plaintiffs,          (DKTS. 158, 159, 161, 174, 177, 180)

                     v.

    TEXAS TURBINE CONVERSIONS, INC., a
    Texas Corporation, RECON AIR
    CORPORATION, a foreign corporation,

                                Defendants.



                                      I.      INTRODUCTION

         The matter comes before the Court on six motions in limine from Texas Turbine

Conversions, Inc. (“TTC”) and Recon Air Corporation (“RAC”) (together, “Defendants”) to

exclude the opinions of three of Plaintiffs’ experts: Dr. John E. Cochran (“Cochran”), Mark A.

Pottinger (“Pottinger”), and Dr. Todd D. Coburn (“Coburn”). 1 Oral argument was requested by

TTC, however, the Court finds the matter suitable for disposition without oral argument. 2 The




1
 Dkts. 180 (TTC Motion to Exclude Cochran); 174 (TTC Motion to Exclude Pottinger); 177 (TTC
Motion to Exclude Coburn); 158 (RAC Motion to Exclude Cochran); 161 (RAC Motion to
Exclude Pottinger); 159 (RAC Motion to Exclude Coburn).
2
 Dkt. 288 (Motion for Hearing). The Court will address the motion at Docket 288 in a separate
order.

                                                 1

          Case 3:17-cv-00194-TMB Document 313 Filed 12/04/20 Page 1 of 30
Motions have been fully briefed and are ready for decision. 3 For the following reasons, the

Motions at Dockets 158 and 180 are DENIED and the Motions at Dockets 159, 161, 174, and 177

are GRANTED in part and DENIED in part.

                                       II.   BACKGROUND

          This action arises out of a plane crash (the “crash” or “accident”) that occurred on

September 15, 2015, shortly after takeoff from East Wind Lake, near Iliamna, Alaska. 4 Plaintiffs’

decedent James E. Specter, M.D., and Plaintiff David W. Wood, Jr. were passengers on the plane,

a De Havilland DHC-3 “Otter” with Registration No. N928RK (the “plane” or “aircraft”). 5 The

aircraft was owned and operated by Rainbow King Lodge, Inc. (“Rainbow King”) 6 and piloted by

John Furnia (“Pilot Furnia”). 7 Beginning in April 2014, RAC installed a short takeoff and landing




3
 Dkts. 180; 174; 177; 158; 161; 159; 203 (Plaintiffs’ Opposition to TTC and RAC’s Motions to
Exclude Cochran); 200 (Plaintiffs’ Opposition to TTC and RAC’s Motions to Exclude Pottinger);
199 (Plaintiffs’ Opposition to TTC and RAC’s Motions to Exclude Coburn); 274 (TTC Reply re:
Cochran); 252 (RAC Reply re: Cochran); 271 (TTC Reply re: Pottinger); 250 (RAC Reply re:
Pottinger); 279 (TTC Reply re: Coburn); 264 (RAC Reply re: Coburn); 227 (TTC Joinder to Dkt.
158); 228 (TTC Joinder to Dkt. 159); 229 (TTC Joinder to Dkt. 161).
4
 Dkt. 1 at ¶ 1 (Complaint); see also Dkts. 17 at ¶ 1 (TTC Answer); 25 at ¶ 1 (Rainbow King
Answer); 28 at ¶ 1 (RAC Answer, Third Party Complaint, and Crossclaim).
5
    Dkt. 1 at ¶ 1.
6
  Dkt. 1 at ¶ 1; see also Dkts. 17 at ¶ 1; 25 at ¶ 1; 28 at ¶ 1. In addition to TTC and RAC, Plaintiffs
initially brought suit against Jacob Sheely, Rodger Glaspey, Ted Sheely, and Zachary Sheely,
officials at Rainbow King. See Dkt. 1 at ¶¶ 1, 21. Plaintiffs have since dismissed their claims
against both the individual defendants and Rainbow King. Dkts. 59 (Notice of Dismissal); 107
(Order of Dismissal).
7
    Dkts. 21 at ¶¶ 11–22 (TTC Third Party Complaint); 28 at 23 ¶ 8.

                                                  2

           Case 3:17-cv-00194-TMB Document 313 Filed 12/04/20 Page 2 of 30
kit in the aircraft “known as Stol Kit STC SA00287NY, a Baron Stol Kit” (“STOL Kit”)

manufactured by Stolairus Aviation, Inc and TTC. 8

          Plaintiffs’ Complaint, filed on September 7, 2017, alleges that Defendants “caused the

aircraft to crash to the ground” because the STOL Kit “changed the center of gravity, making the

center of gravity too far aft and contributing to or causing a stall and [sic] or loss of control of the

aircraft,” and that Defendants “failed to inspect, identify, and warn” of this change. 9 This theory

evolved, however, and Plaintiffs now assert that their “theory is and has been that the [aircraft]

demonstrated a tendency to right turn, roll and yaw in certain scenarios . . . [and] as a result of the

modification[s] . . . the pilot ran out of the ability to control the direction of the aircraft due to

rudder limitations and lost control of the aircraft.” 10 Plaintiffs also allege that “the subject aircraft

was unreasonably dangerous due to the design and execution of the aircraft modifications and

other aircraft component parts” and that the “aircraft’s failure to perform safely was a substantial

factor in causing the harm” to Plaintiffs. 11 Plaintiffs bring claims against TTC and RAC for

negligence, strict liability, negligent supervision, misrepresentation/breach of warranties, wrongful

death, and personal injury. 12




8
  Dkt. 1 at ¶ 4; see also Dkts. 25 at ¶ 4; 28 at ¶ 4. Defendant Stolairus moved for, and this Court
granted, dismissal with prejudice pursuant to Fed. R. Civ. P. 12(b)(2) for lack of personal
jurisdiction. See Dkts. 26 (Motion to Dismiss for Lack of Jurisdiction); 110 (Order Granting
Motion to Dismiss).
9
    Dkt. 1 at ¶ 36.
10
 Dkt. 202 at 7–8 (Plaintiffs’ Opposition to TTC’s Motion for Summary Judgment on Raised-But-
Not-Argued Claims (Dkt. 171)).
11
     Dkt. 1 at ¶¶ 63, 66–68.
12
     Id. at ¶¶ 2, 52–99.

                                                    3

           Case 3:17-cv-00194-TMB Document 313 Filed 12/04/20 Page 3 of 30
           TTC is a Texas corporation registered to do business in Decatur, Texas. 13 TTC is engaged

in the business of manufacturing turbine conversion kits for the subject aircraft model. 14 RAC is

a Canadian company with its principal place of business in Geraldton, Ontario, Canada. 15 RAC is

one of several facilities authorized to install TTC’s conversion kits. 16 RAC converted the subject

aircraft to a turbine-powered airplane and installed the STOL Kit in April and May of 2014. 17

          A.      Motions in Limine to Exclude Cochran

          TTC and RAC move to exclude Plaintiffs’ expert Cochran from testifying as to the cause

of the plane crash and the respective obligations of TTC and RAC. 18 Defendants argue that

Cochran’s methodology is deficient and that his opinions would be unhelpful to the jury. 19 They

also argue that Cochran disregarded “critical evidence” that has a bearing on the stability and

control of the aircraft at issue. 20 Plaintiffs filed an opposition to Defendants’ motions, arguing that

Cochran’s opinions are based on sufficient facts and reliable methodology. 21 Both TTC and RAC

filed reply briefs to further elaborate on their positions. 22


13
     Dkts. 1 at ¶ 24; 17 at ¶ 18; 21 ¶ 6.
14
     Dkt. 17 at ¶ 19.
15
     Dkt. 28 at 22 ¶ 1.
16
     Dkt. 17 at ¶ 21.
17
  Dkt. 163-1 at 2 (Memorandum in Support of RAC’s Motion in Limine re: Airworthiness
Directives).
18
     Dkts. 180; 158. TTC also joined RAC’s Motion to Exclude Cochran. Dkt. 227.
19
     Dkts. 180 at 1; 158-1 at 2 (Memorandum in Support of RAC’s Motion to Exclude Cochran).
20
     Dkt. 158-1 at 2.
21
     Dkt. 203.
22
     Dkts. 274; 252.

                                                    4

           Case 3:17-cv-00194-TMB Document 313 Filed 12/04/20 Page 4 of 30
           B.     Motions in Limine to Exclude Pottinger

           TTC and RAC move to exclude Plaintiffs’ expert Pottinger from testifying at trial. 23

Defendants argue that Pottinger is unqualified and that his opinions are “based on baseless

conjecture.” 24 They argue that Pottinger also ignored critical evidence, like testimony from Pilot

Furnia. 25 Plaintiffs filed an opposition to Defendants’ motions, arguing that Pottinger is qualified

and that his opinions are based on sufficient facts and reliable methodology. 26 Both TTC and RAC

filed reply briefs to further elaborate on their positions. 27

           C.     Motions in Limine to Exclude Coburn

           TTC and RAC move to exclude Plaintiffs’ expert Coburn from testifying at trial. 28

Defendants argue that Coburn is unqualified and that his opinions are “not the result of rigorous

scientific analysis and accepted methodology.” 29 Defendants also argue that Coburn’s testimony

will not assist the jury because the testimony “ignore[s] relevant and contradictory material

facts.” 30 Plaintiffs filed an opposition to Defendants’ motions, arguing that Coburn is qualified




23
     Dkts. 174; 161. TTC also joined RAC’s Motion to Exclude Pottinger. Dkt. 229.
24
     Dkt. 174 at 3.
25
     Id.
26
     Dkt. 200.
27
     Dkts. 271; 250.
28
     Dkts. 177; 159. TTC also joined RAC’s Motion to Exclude Coburn. Dkt. 228.
29
     Dkt. 177 at 5.
30
     Id.

                                                    5

           Case 3:17-cv-00194-TMB Document 313 Filed 12/04/20 Page 5 of 30
and that his testimony is both reliable and relevant to the case. 31 Both TTC and RAC filed reply

briefs to further elaborate on their positions. 32

                                       III.   LEGAL STANDARD

           A.     Motions in Limine and Federal Rules of Evidence 401 and 403

           “‘A motion in limine is a procedural mechanism to limit in advance testimony or evidence

in a particular area’” 33 and is “a well-recognized judicial practice authorized under case law.” 34 A

court’s power to rule on motions in limine stems from “the court’s inherent power to manage the

course of trials.” 35

           Federal Rule of Evidence (“FRE”) 401 “defines relevant evidence as ‘evidence having any

tendency to make the existence of any fact that is of consequence to the determination of the action

more probable or less probable than it would be without the evidence.’” 36 “If evidence is relevant,

it is generally admissible under [FRE] 402.” 37 “However, relevant evidence must be excluded if

its probative value is substantially outweighed by the danger of unfair prejudice, confusion of the

issues, or misleading the jury.” 38


31
     Dkt. 199 at 2.
32
     Dkts. 279; 264.
33
   Hana Fin., Inc. v. Hana Bank, 735 F.3d 1158, 1162 n.4 (9th Cir. 2013) (quoting United States
v. Heller, 551 F.3d 1108, 1111 (9th Cir. 2009)).
34
  Smith v. County of Riverside, No. EDCV 16-00227 JGB (KKx), 2018 WL 7500278, at *2 (C.D.
Cal. Nov. 14, 2018) (citing Ohler v. United States, 529 U.S. 753, 758 (2000)).
35
     Luce v. United States, 469 U.S. 38, 41 n.4 (1984).
36
   McCollough v. Johnson, Rodenburg & Lauinger, LLC, 637 F.3d 939, 953 (9th Cir. 2011)
(quoting United States v. Curtin, 489 F.3d 935, 943 (9th Cir. 2007) (en banc)).
37
     Id.
38
     Id. (citing Fed. R. Evid. 403).

                                                     6

           Case 3:17-cv-00194-TMB Document 313 Filed 12/04/20 Page 6 of 30
          B.     Rule 702 and Daubert

          FRE 702 controls the admissibility of an expert’s opinion. FRE 702, as modified in light

of Daubert v. Merrell Dow Pharmaceuticals, Inc., provides that:

                 A witness who is qualified as an expert . . . may testify in the form of an
                 opinion or otherwise if:

                 (a) the expert’s scientific, technical, or other specialized knowledge will
                 help the trier of fact to understand the evidence or to determine a fact in
                 issue;

                 (b) the testimony is based on sufficient facts or data;

                 (c) the testimony is the product of reliable principles and methods; and

                 (d) the expert has reliably applied the principles and methods to the facts of
                 the case. 39

The principles of Daubert apply to both scientific 40 and “technical” or “other specialized”

knowledge. 41 When determining the admissibility of such evidence in advance of trial, the court

undertakes a “gatekeeping” function to ensure that the jury’s consideration of evidence is not

contaminated by irrelevant or scientifically unsupported testimony. 42

          The Supreme Court established a two-part analysis for determining whether expert

testimony is admissible: (1) “the trial court must make a ‘preliminary assessment of whether the

reasoning or methodology underlying the testimony is scientifically valid and of whether that



39
  Fed. R. Evid. 702; see Daubert v. Merrell Dow Pharmaceuticals, Inc., 509 U.S. 579 (1993)
(Daubert I).
40
     Daubert I, 509 U.S. at 595.
41
     Kumho Tire Co., Ltd. v. Carmichael, 526 U.S. 137, 141 (1999).
42
  See United States v. Alatorre, 222 F.3d 1098, 1100–03 (9th Cir. 2000); Primiano v. Cook, 598
F.3d 558, 565 (9th Cir. 2010); United States v. Ruvalcaba-Garcia, 923 F.3d 1183, 1188 (9th Cir.
2019).

                                                   7

          Case 3:17-cv-00194-TMB Document 313 Filed 12/04/20 Page 7 of 30
reasoning or methodology properly can be applied to the facts in issue,’” i.e., whether the proffered

testimony is reliable; and (2) the trial court “must ensure that the proposed expert testimony is

relevant and will serve to aid the trier of fact.” 43

         The reliability inquiry is “a flexible one.” 44 Several factors can be used to determine the

reliability of expert testimony: (1) “whether a theory or technique can be tested”; (2) “whether it

has been subjected to peer review and publication”; (3) “the known or potential error rate of the

theory or technique”; and (4) “whether the theory or technique enjoys general acceptance within

the relevant scientific community.” 45

         The relevancy inquiry requires the court to ensure that the proposed expert testimony is

“relevant to the task at hand,” i.e., that it “logically advances a material aspect of the proposing

party’s case.” 46 Once an expert “meets the threshold established by [FRE] 702 as explained

in Daubert, the expert may testify and the jury decides how much weight to give that testimony.” 47



43
   United States v. Finley, 301 F.3d 1000, 1008 (9th Cir. 2002) (quoting Daubert I, 509 U.S. at
591–93); Estate of Barabin v. AstenJohnson Inc., 740 F.3d 457, 463 (9th Cir. 2014) (“We have
interpreted Rule 702 to require that ‘[e]xpert testimony . . . be both relevant and reliable.’”)
(quoting United States v. Vallejo, 237 F.3d 1008, 1019 (9th Cir. 2001)).
44
     Kumho Tire, 526 U.S. at 150.
45
  United States v. Hankey, 203 F.3d 1160, 1167 (9th Cir. 2000) (citing Daubert I, 509 U.S. at
592–94).
46
   Daubert v. Merrell Dow Pharm., 43 F.3d 1311, 1315 (9th Cir. 1995) (“Daubert II ”); Estate of
Barabin, 740 F.3d at 463; Primiano, 598 F.3d at 656 (“‘Expert opinion testimony is relevant if the
knowledge underlying it has a valid connection to the pertinent inquiry.’”) (quoting United States
v. Sandoval-Mendoza, 472 F.3d 645, 654 (9th Cir. 2006).
47
   Primiano, 598 F.3d at 565; see also City of Pomona v. SQM N. Am. Corp., 750 F.3d 1036, 1044
(9th Cir. 2014) (“‘The district court is not tasked with deciding whether the expert is right or
wrong, just whether his testimony has substance such that it would be helpful to a jury.’”) (internal
alterations omitted) (quoting Alaska Rent-A-Car, Inc. v. Avis Budget Group, Inc., 738 F.3d 960,
969–70 (9th Cir. 2013)).

                                                        8

          Case 3:17-cv-00194-TMB Document 313 Filed 12/04/20 Page 8 of 30
                                         IV.    DISCUSSION

           The Court will discuss the Motions relating to experts Cochran, Pottinger, and Coburn in

the sections below.

           A.     Defendants’ Motions in Limine to Exclude Cochran

           For the following reasons, Defendants’ Motions in Limine at Dockets 158 and 180 to

exclude Cochran’s expert testimony are DENIED. The Court finds that Cochran is qualified and

that his proffered testimony meets the Daubert standard, namely, the testimony is both reliable

and relevant in this case.

           Plaintiffs retained Cochran “to apply [his] education and experience in aerospace

engineering and experience in aircraft accident analysis to the facts of the accident” in this case,

and to “provide opinions as to the cause, or causes, of the accident.” 48 Cochran has an extensive

CV, which includes serving as a professor at Auburn University for over fifty years. 49 He served

as Head of the Department of Aerospace Engineering at Auburn from 1993 to 2013, published in

peer-reviewed journals on numerous topics in his field, and has testified as an expert in other

cases. 50 His academic specializations include “dynamics, guidance, stability, and control of

airplanes, helicopters, missiles, and launch vehicles.” 51

           Cochran offers five opinions regarding the subject accident:

                  Opinion 1. The accident aircraft…crashed because its stability and control
                  characteristics had been changed by the STCs of [TTC] and Stolairus, which

48
     Dkt. 158-4 at 5 (Cochran Expert Report).
49
     Id. at 3.
50
  Id.; Dkt. 158-4 at Appendix A (Cochran CV). Cochran was previously qualified as an expert in
In re Crash of Aircraft N93PC, No. 3:15-cv-0112-HRH, 2020 WL 1956823, at *3–6 (D. Alaska
Apr. 22, 2020) (Dkt. 365).
51
     Dkt. 158-4 at 3.

                                                   9

           Case 3:17-cv-00194-TMB Document 313 Filed 12/04/20 Page 9 of 30
                 were implemented by [RAC], that changed the engine and propeller and the
                 wing, respectively, of the accident aircraft so that the pilot was unable to
                 control it during an attempted takeoff from East Wind Lake.

                                                   .   .   .

                 Opinion 2. [TTC] failed to consider whether the empennage of the original
                 DHC-3 Otter aircraft should be modified in developing the details of the
                 conversion to the Honeywell engine and Hartzell propeller.

                                                   .   .   .

                 Opinion 3. [TTC] failed to instruct pilots of N928RK through the Aircraft
                 Flight Manual Supplement TTC-FMS-1, Revision D, and by other
                 appropriate means, regarding the changes in the flight characteristics and
                 handling qualities of N928RK due to the Honeywell engine and Hartzell
                 propeller.

                                                   .   .   .

                 Opinion 4. [TTC] failed to warn pilots of N928RK through the Aircraft
                 Flight Manual Supplement TTC-FMS-1, Revision D, and by other
                 appropriate means, that the changes in the stability and control
                 characteristics of N928RK due to the Honeywell engine and the Hartzell
                 propeller could result in unpredictable handling qualities of the aircraft.

                                                   .   .   .

                 Opinion 5. [TTC] had actual knowledge that the changes made in the
                 accident aircraft . . . would change the performance characteristics of the
                 accident aircraft because it advertised the new performance
                 characteristics . . . [TTC] had actual and/or constructive knowledge that the
                 changes in performance of the accident aircraft would change the stability
                 and control characteristics of the aircraft. 52

Cochran supports his opinions by analyzing the changes to the aircraft made by TTC and RAC,

the flight path that preceded the crash, flight test data, deposition testimony, and the Aircraft Flight

Manual Supplement (“AFMS”), among other information. 53



52
     Dkt. 158-4 at 23–25.
53
     Id.

                                                  10

           Case 3:17-cv-00194-TMB Document 313 Filed 12/04/20 Page 10 of 30
           TTC argues that Cochran’s opinions should be excluded because they are not based on

sufficient facts or the product of a reliable methodology. 54 TTC argues that Cochran’s assumptions

and “narrow assignment” are in contravention of the evidence in this case. 55 TTC asserts that

Cochran should have considered alternative causes of the accident, such as Pilot Furnia’s actions,

the weight and balance issues, or the “dark-night conditions,” and that his failure to do so is fatal

to his testimony. 56 Finally, TTC argues that Cochran is not qualified to offer opinions two through

five. 57 RAC makes substantially similar arguments and moves on the same basis. 58

           Plaintiffs object to TTC and RAC’s motions. 59 Plaintiffs argue that Cochran is qualified

to offer testimony on the proffered subjects, and that he based his opinion on well-established

principles. 60 They note that Cochran performed his own weight and balance calculations and that

he followed the same methodology used by the National Transportation Safety Board (“NTSB”). 61

In response to Defendants’ criticism that Cochran did not consider alternative causes of the crash,

Plaintiffs argue that “Cochran’s opinion is relevant to explain why the crash occurred whether or




54
     Dkt. 180 at 14.
55
     Id. at 15–16.
56
     Id. at 18–24.
57
     Id. at 25–34.
58
   Dkt. 158 at 2 (“Cochran’s limited analysis and opinion fails to meet the standard for
admissibility[.]”). The Court’s analysis applies to the arguments presented by both Defendants,
unless otherwise noted.
59
     Dkt. 203.
60
     Id. at 7–8.
61
     Id. at 9.

                                                  11

           Case 3:17-cv-00194-TMB Document 313 Filed 12/04/20 Page 11 of 30
not the plane was loaded too far aft.” 62 They argue that Defendants’ criticisms do not go to

admissibility, but to the weight of the parties’ competing theories. 63 Finally, they argue that, based

on his CV and experience in aerospace engineering, Cochran is fully qualified to offer opinions

two through five, and supported his opinions with valid methodology and reasoning. 64 The Court

agrees.

           The Court finds that Cochran’s proffered testimony is both reliable and relevant. Cochran

is qualified.        He is an aerospace engineer with over fifty years of experience and has a

specialization in the dynamics, guidance, stability, and control of airplanes. 65 He has taught

courses in multiple subject areas directly relevant to issues in this case, including “Dynamics of

Flight,” “Airplane Design,” “Airplane Static Stability and Control” and “Aerospace System

Analysis.” 66 Contrary to Defendants’ assertions, Cochran’s experience in these specializations,

and general experience as a professor of aerospace engineering, is sufficient to qualify him to

provide the five opinions in his report.

           Next, the Court finds that Cochran’s methodology is reliable. 67 Cochran analyzes the

modifications made to the subject aircraft by TTC and RAC and examines the impact of those




62
     Id. at 10.
63
     Id.
64
     Id. at 15–18.
65
     Dkt. 158-4 at 3.
66
     Id. at 34.
67
  See In re Crash of Aircraft N93PC, No. 3:15-cv-0112-HRH, 2020 WL 1956823, at *5 (Dkt. 365
at 13) (finding that Cochran’s application of “well-established aerodynamic formulas and
principles” make his opinions reliable).

                                                  12

           Case 3:17-cv-00194-TMB Document 313 Filed 12/04/20 Page 12 of 30
modifications on the aerodynamics of the plane. 68 For example, Cochran explains how the

increased horsepower of the new engine is counteracted by other features of the plane. 69 He

discusses how modifications to the plane impacted the p-factor and potential for uneven lift (more

lift on a portion of the left wing than right). 70 Cochran applies engineering principles to calculate

with some precision the impacts of the plane modification on its flight characteristics. 71 He

concludes by analyzing the flight test data, AFMS, and the accident aircraft’s flight path. 72

Cochran’s opinion is a fair expression of the facts that he reviewed. And his application of

established aerodynamic principles and formulas to the record meets the reliability threshold.

          Defendants argue that Cochran’s methodology is faulty because it did not consider

alterative causes of the accident. 73 The Court disagrees. The Court does not read Cochran’s

analysis to rule out every other possible cause for the accident, only that the stability and control

characteristics were changed by TTC (and RAC as installer) such that the plane became harder to

control and was a cause of the crash. As Defendants point out, Cochran at his deposition

characterized his opinion as being “a factor” and a “contributing cause,” which is consistent with

Plaintiffs’ assertion that Cochran’s opinion is relevant to determining causation “whether or not

the plane was loaded too far aft.” 74 Defendants may object at trial should Cochran assert that the



68
     Dkt. 158-4 at 8–22.
69
     Id. at 10–12.
70
     Id. at 14–15.
71
     See, e.g., Dkt. 158-4 at 10–12.
72
     Id. at 17–20.
73
     Dkt. 180 at 18.
74
     Dkts. 180 at 22; 203 at 10.

                                                 13

          Case 3:17-cv-00194-TMB Document 313 Filed 12/04/20 Page 13 of 30
plane modifications were the only cause of the crash, since that is not an opinion asserted by

Cochran in his report and would be inconsistent with Plaintiffs’ characterizations of Cochran’s

testimony in this case. 75 Finally, Defendants’ citation to Claar v. Burlington N.R. Co., does not

inform the outcome in this instance. 76 Claar does not stand for the proposition that an expert must

consider alternative causes of the crash; it merely stands for the proposition that experts must

explain the basis for their conclusions. 77 The experts in Claar provided no evidence to support

their conclusions other than “subjective belief and unsupported speculation.” 78 Here, Cochran

provides ample analysis and explanation for his opinions, which derive from the application of his

expertise to the facts in this case. Defendants’ objections go to the weight of Cochran’s opinions,

not their admissibility. 79

          Cochran’s proffered opinions are also relevant to the theories at issue in this case. He

analyzes the changes made to the plane by TTC and RAC and reaches conclusions about whether



75
  See Dkt. 203. Plaintiffs argue that other causes are out of scope—for example, that the
“mathematical calculations…have nothing to do with Dark Night Conditions.” Id. at 14. Any
potential testimony by Cochran that rules out Defendants’ alternative causes as a contributing
cause would be out of scope and not appropriate.
76
     29 F.3d 499 (9th Cir. 1994).
77
     Id. at 502.
78
  Id.; see also Kennedy v. Collagen Corp., 161 F.3d 1126, 1230 (9th Cir. 1998) (“[C]ausation
need not be established to a high degree of certainty for expert testimony to be admissible under
[FRE] 702.”).
79
  Hangarter v. Provident Life and Acc. Ins. Co., 373 F.3d 998, 1018 n.14 (“[T]he factual basis of
an expert opinion goes to the credibility of the testimony, not the admissibility, and it is up to the
opposing party to examine the factual basis for the opinion in cross-examination.”) (quoting
Children's Broad. Corp. v. Walt Disney Co., 357 F.3d 860, 865 (8th Cir. 2004)); In re Crash of
Aircraft N93PC, No. 3:15-cv-0112-HRH, 2020 WL 1956823, at *6 (Dkt. 365) (denying
defendants’ motion in limine to exclude Cochran and reasoning that many of the objections to
Cochran’s testimony can be addressed on cross examination).

                                                 14

          Case 3:17-cv-00194-TMB Document 313 Filed 12/04/20 Page 14 of 30
those changes were a contributing cause to the crash. 80 He also reviews the flight testing data and

disclosures in the AFMS to form opinions about whether the changes made to the plane should

have been scrutinized in more detail (i.e. through more testing) or whether the information

provided to pilots through the AFMS adequately captured how the engineering changes might

impact the plane’s flight characteristics. 81 These opinions are directly relevant to TTC and RAC’s

potential liability on Plaintiffs’ negligence and strict liability causes of action. Cochran’s opinions

will assist the jury in evaluating the factual record and many of the complex concepts at issue in

this case.

          The Court finds that Cochran’s testimony is reliable and relevant, meets the Daubert

standard, and is not otherwise inadmissible under FRE 403 or any other rule. For the foregoing

reasons, Defendants’ Motions at Dockets 158 and 180 are DENIED.

          B.         Defendants’ Motion in Limine to Exclude Pottinger

          For the following reasons, Defendants’ Motions at Dockets 174 and 161 are GRANTED

in part and DENIED in part. The Court finds that Pottinger is qualified to analyze the crash and

opine on the cause or causes of the crash based on his experience as an Aviation Accident

Investigator and Reconstructionist. 82 However, the Court finds that Pottinger is not qualified to

opine on other topics including the legal, regulatory, or testing obligations of TTC or RAC, or any

duty to warn imposed upon TTC or RAC.




80
     Dkt. 158-4 at 21.
81
     Id. at 22–23.
82
     See Dkt. 174-1 (Pottinger CV).

                                                   15

          Case 3:17-cv-00194-TMB Document 313 Filed 12/04/20 Page 15 of 30
           Pottinger practiced law as a trial attorney from 1989 to 2013, prior to becoming an expert

witness in aviation accidents. 83 Specifically, Pottinger describes himself as being an “Aviation

Accident Investigator/Reconstructionist” who analyzes data to determine the cause or causes of

aviation accidents. 84 Pottinger is not an engineer, an academic, or a professional pilot. 85 His

expertise in this area stems from his training at the University of Southern California in the Viterbi

School of Engineering, where he received an Aviation Accident Investigation Certificate. 86 He

applies a methodology used by the NTSB to investigate accidents, “where you approach every

accident or incident with all issues or potential causes on the table, and then you systematically

attempt to eliminate those various potential causes until you’re left with the ultimate cause.” 87

Pottinger lists numerous investigations in which he participated. 88

           Pottinger provides several opinions in his expert report as to the obligations of TTC and

RAC and the causes of the crash in this case. 89 Specifically, Pottinger makes the following

conclusions:

              1. The subject aircraft was modified with a turbine conversion that did not
                 meet [Civil Air Regulation (“CAR”)] 3.120 performance standards during
                 power on, flaps deployed stalls.



83
     Id.
84
     Id.
85
     Id.
86
     Id.
87
  Dkt. 200 at 12; see also Dkt. 161-5 at 1 (stating that Pottinger uses “the methods and practices
set forth in the International Civil Aviation Organization, Annex 13, as implemented by the
National Transportation Safety Board. . .”).
88
     Dkt. 174-1.
89
     Dkt. 161-5 at 40 (Pottinger Expert Report).

                                                   16

           Case 3:17-cv-00194-TMB Document 313 Filed 12/04/20 Page 16 of 30
  2. TTC[] did not undertake further modifications to the airframe or operating
     instructions to make the turbine modified aircraft perform consistently with
     CAR 3.120.

  3. The TTC[] FMS did not adequately describe or warn pilots respecting the
     failure of the TTC[] turbine aircraft to perform consistent with CAR 3.120.
     There is no instruction as to what to do in the event a stall is experienced.
     There were no limitations placed by TTC[] on the use of takeoff flaps.

  4. TTC[] did not test the compatibility of the turbine conversion with the
     Baron STOL kit or the installed float system.

  5. With respect to controllability at high angles of attack, [RAC] did not
     evaluate the compatibility of the STOL kit with the turbine conversion.

  6. Had [RAC] made an inquiry, it would have learned that under certain
     conditions rudder authority was being lost prior to stall; and, that the STOL
     kit would have increased the airspeed difference between stall and loss of
     rudder authority in power on, high angle of attack flight conditions.

  7. The weight and balance condition of the aircraft was not a factor in the
     crash.

  8. After takeoff the aircraft increased pitch and entered into a high angle of
     attack flight condition.

  9. The aircraft experienced increased torque, slipstream and [p] factor during
     the high angle of attack flight condition, which in turn introduced a right
     yaw tendency which the pilot attempted to counteract by pushing on the
     left rudder pedal.

  10. The high angle of attack adverse yaw on the TTC[] turbine equipped
      aircraft is greater than on the aircraft as originally equipped.

  11. Pilot Furnia ran out of rudder authority during the high angle of attack
      maneuver, the aircraft yawed right, entered uncoordinated flight, and
      stalled or left controlled flight, consistent with what was observed during
      TTC[] flight testing.

  12. Had the pilot had full rudder authority as contemplated by CAR 3.120, he
      would not have lost control in the manner he did. If the aircraft had stalled
      while in coordinated flight the recovery would have been faster, without
      the change of direction observed in the ground track data, likely avoiding
      the impact with the water.

  13. The aircraft descended, struck the water, and damaged the left float.

                                       17

Case 3:17-cv-00194-TMB Document 313 Filed 12/04/20 Page 17 of 30
                 14. The aircraft ascended a second time, this time with adverse yaw from the
                     damaged float.

                 15. During the second ascent the aircraft stalled and contacted the ground. 90

Pottinger reviewed NTSB data, flight test data, the AFMS, marketing materials, witness

statements, the engine design, and photos and data from the wreckage. 91 Pottinger typically

reviews physical evidence in trying to determine a cause of the crash. 92

           TTC opposes Pottinger’s proffered testimony, arguing that he is not qualified and that his

opinions are not reliable or relevant. 93 TTC argues that Pottinger is not qualified because he is not

an engineer, has no experience with Supplemental Type Certificates (“STCs”), has no experience

with the DHC-3 Otter or floatplanes in general, has not published any aviation articles, and has no

experience as a flight test pilot. 94 TTC argues that Pottinger has no scientific basis for his theory

that Pilot Furnia ran out of rudder and that Pottinger ignores Pilot Furnia’s testimony in this case.95

TTC accuses Pottinger of cherry-picking flight test data to make his case and objects to Pottinger’s

assertions regarding TTC and RAC’s duties. 96 RAC makes substantially the same arguments in

its Motion. 97


90
     See Dkt. 161-5 at 39–41 (numbered for clarity).
91
     Id.
92
     Dkt. 200 at 13 (citing Pottinger’s testimony in a different case).
93
     Dkt. 174 at 3.
94
     Id. at 4–8.
95
     Id. at 9.
96
     Id. at 34–39, 43–44.
97
  Dkt. 161-1 (Memorandum in Support of RAC’s Motion in Limine to Exclude Pottinger). The
Court’s analysis applies to arguments made by both Defendants, unless otherwise noted.

                                                      18

           Case 3:17-cv-00194-TMB Document 313 Filed 12/04/20 Page 18 of 30
          In opposition, Plaintiffs argue that Pottinger is qualified and that Defendants’ objections

go to the weight of Pottinger’s testimony as opposed to the admissibility of it. 98 Plaintiffs argue

that Pottinger exceeds the low bar required for him to be qualified. 99 They point to his experience

investigating accidents and characterize it as “broad experience and involvement in aircraft

accident issues.” 100 Plaintiffs also argue that Pottinger’s testimony is well grounded in the facts

and he is qualified to testify as to the duties of TTC and RAC. 101

          Moving to the merits, the Court finds that Pottinger is qualified as to his opinions that relate

to analyzing the crash and its cause, but not as to other topics such as the legal, regulatory, or

testing obligations of TTC or RAC, or any duty to warn imposed upon TTC or RAC. Specifically,

Pottinger is qualified to testify as to opinions 7–15, but not qualified to testify as to opinions 1–6,

as outlined above. Pottinger may use flight data, the AFMS, and other information to inform his

opinion, provided his use of that information does not result in him providing opinions about the

duties or obligations of TTC or RAC.

          Pottinger is a trial lawyer who in a second career has gained experience analyzing

accidents, perhaps in a similar manner to an investigative employee of the NTSB. The Court gives

weight to Defendants’ concerns regarding the mismatch between Pottinger’s qualifications and the

broad scope of his proffered testimony. While FRE 702 and Ninth Circuit law “contemplate a

broad conception of expert qualifications,” here Pottinger has offered no relevant qualifications to




98
     Dkt. 200 at 2–3.
99
     Id. at 4–6.
100
      Id. at 7–8.
101
      Id. at 10, 18–28.

                                                    19

          Case 3:17-cv-00194-TMB Document 313 Filed 12/04/20 Page 19 of 30
opine on certain subjects. 102 While Pottinger need not have extensive formal training or advanced

degrees, as Defendants would like to see, Pottinger’s experience is not broad or deep enough in

this case. 103 Pottinger’s experience since 2013 is limited to his work as an Accident Investigator,

which involves analyzing physical evidence and data to determine the cause or causes of a plane

crash. 104 This expertise may be helpful to a jury in determining the cause or causes of the crash

and Pottinger may properly provide testimony on that basis. However, Plaintiffs have not met

their burden to show that Pottinger is qualified to opine on the duties or obligations of TTC or

RAC. Pottinger’s CV and Report do not elaborate on experience that may be relevant to those

topics, such as experience in the aviation industry, experience with STC approvals, engineering

background, regulatory background, or specific experience as a pilot, to name a few. As a result,

Pottinger’s testimony must be limited.

          Because the Court concludes that Pottinger is qualified to testify as to the cause of the crash

based on his experience as an Accident Investigator, the Court now analyzes whether the proffered

testimony is reliable and relevant and finds that it meets both requirements.

          Pottinger offers opinions as to the cause of the crash, namely, that Pilot Furnia ran out of

rudder authority and lost control of the plane, which then subsequently crashed. 105 He analyzes

flight test data, the flight path, testimony from Pilot Furnia, wreckage information, and the NTSB



102
   See Hangarter v. Provident Life & Acc. Ins. Co., 373 F.3d 998, 1015 (9th Cir. 2004) (citation
omitted); Kumho Tire Co., 526 U.S. at 152 (a court should “make certain that an expert, whether
basing testimony upon professional studies or personal experience, employs in the courtroom the
same level of intellectual rigor that characterizes the practice of an expert in the relevant field.”).
103
      See Hangarter, 373 F.3d at 1015–16.
104
      Dkt. 174-1.
105
      Dkt. 161-5 at 39–41

                                                    20

          Case 3:17-cv-00194-TMB Document 313 Filed 12/04/20 Page 20 of 30
Performance Study, among other information, to underpin his opinions. 106 Defendants argue that

Pilot Furnia contradicts Pottinger’s opinions, however, Defendants can raise these arguments on

cross examination. 107 Even without the testimony of Pilot Furnia, Pottinger has a sufficient—

though not overwhelming—factual basis to meet the Daubert standard. 108 Finally, the Court finds

that his opinions are relevant to TTC and RAC’s potential liability on Plaintiffs’ negligence and

strict liability causes of action. Pottinger’s opinions will assist the jury in evaluating the factual

record, specifically, the series of events that transpired on the day of the crash and the potential

cause or causes of the crash.

            The Court finds that Pottinger’s testimony, as limited by the analysis above, is reliable and

relevant, meets the Daubert standard, and is not otherwise inadmissible under FRE 403. For the

foregoing reasons, Defendants’ Motions at Dockets 161 and 174 are GRANTED in part and

DENIED in part.

            C.     Defendants’ Motion in Limine to Exclude Coburn

            For the following reasons, Defendants’ Motions at Dockets 159 and 177 are GRANTED

in part and DENIED in part. The Court finds that Coburn is qualified to testify on all issues

discussed in his report, subject to the limitations discussed below, 109 and that his opinions meet



106
      Id.
107
    Dkt. 174 at 9; see Hemmings v. Tidyman’s Inc., 285 F.3d 1174, 1188–89 (9th Cir. 2002)
(objections to analysis often go to the weight of the evidence, not admissibility). Defendants can
similarly raise their criticisms of Pottinger’s analysis, like his use of flight test data or lack of
independent tests relating to STOL kit modifications, on cross examination. See Dkt. 174 at 34–
38.
108
   For example, Pottinger discusses the flight data, wreckage information, and information about
the configuration of the aircraft.
109
      Dkt. 177-1 (Coburn Expert Report).

                                                     21

            Case 3:17-cv-00194-TMB Document 313 Filed 12/04/20 Page 21 of 30
the standards of reliability and relevancy required by Daubert.           The Court finds that the

“Assessment of Crash Data” section of Coburn’s Report, and related opinions and conclusions,

are not reliable and should be excluded under Daubert. Further, the Court finds that Coburn’s

testimony must be limited consistent with the Court’s order addressing Docket 163, which

concerns certain airworthiness directives and flight manual supplements. 110

            Coburn is an Associate Professor of Aerospace Engineering and worked at Boeing in

multiple roles between 1987 and 2012. 111 He has a B.A. in Mechanical Engineering, M.S. degrees

in Mechanical Engineering and Mathematics, and a Ph.D. in Engineering and Applied Industrial

Mathematics. 112 He is a Designated Engineering Representative for the FAA, meaning, he is

delegated by the FAA to evaluate engineering data and ensure it complies with appropriate

airworthiness standards. 113 He has also worked on several publications including handbooks, a

lab manual, and other engineering-related studies. 114 According to Plaintiffs, this is the first case

in which Coburn has served as an expert. 115




110
  To the extent Defendants oppose references to Airworthiness Directives not covered by the
Court’s order addressing Docket 163, they can object at trial.
111
      Dkt. 177-2 at 1 (Coburn CV).
112
      Id.
113
      Id.
114
      Id. at 2.
115
      See Dkt. 199 at 4.

                                                 22

            Case 3:17-cv-00194-TMB Document 313 Filed 12/04/20 Page 22 of 30
          Coburn’s proffered testimony focuses on flight test data, manufacturer claims regarding

performance, user expectations of performance, and the aircraft’s behavior during the crash. 116

Coburn makes the following conclusions:

          1. The aircraft was handled, loaded, and flown in the same manner as done on
             other flights, and that expectations of the parties involved were that the
             converted aircraft would handle the same as a standard DHC-3 Otter, or better.

          2. The aircraft experienced a stall during takeoff, causing the aircraft to touch
             down before taking off again, veering right, and crashing into the tundra.

          3. There was no warning of impending stall before touchdown and subsequent
             crash.

          4. The stall characteristics of the aircraft with the combined modifications of the
             [TTC] turboprop, the Stolairus STOL kit, the Upgross Kit, and the Floats was
             not sufficiently understood nor documented.

          5. Airworthiness Directives issued by the FAA and by Transport Canada to
             modify the flight limitations for DHC-3 Otters with the [TTC] turboprop and
             Stolairus STOL kit conversions show that the Flight Testing did not adequately
             define the flight characteristics of the Converted aircraft.

          6. The actual flight testing of the DHC-3 Otter with the [TTC] & Stolairus
             conversions fell short of defining the flight characteristics sufficiently such that
             unacceptable performance could be avoided.

          7. Claims by Stolairus in its Flight Manual Supplement #4 for the Baron STOL
             Kit on the Converted DHC-3 aircraft that the Baron STOL Kit is compatible
             with any engine (piston or turbine) & any wheel, ski, or float configuration
             appear completely unsubstantiated.

          8. DHC-3 aircraft with the [TTC]/Stolairus Conversions may have as much as six
             times the number of crashes per aircraft per year relative to the unconverted
             DHC-3 aircraft.

          9. [TTC] and Stolairus claim improved performance with their modifications in
             their Flight Manual Supplements. Yet these claims are proven false.

          10. [TTC] & Stolairus certification effort was not sufficient to verify the flight
              performance of the aircraft.


116
      Dkt. 177-1 at 1–6.

                                                    23

          Case 3:17-cv-00194-TMB Document 313 Filed 12/04/20 Page 23 of 30
          11. The FAA Airworthiness Directive issued against the converted aircraft back in
              2012 should have alerted [TTC] and Stolairus about the shortfalls. Yet instead
              of initiating investigative tests, they seemed to ignore and to challenge the
              concerns. 117

Coburn reviewed flight test data, flight manuals, FAA regulations and Airworthiness Directives,

crash data, the AFMS, marketing information, NTSB witness interviews, and other NTSB data. 118

          TTC seeks to exclude Coburn from testifying because he is unqualified and his opinions

are unreliable and will fail to assist the jury. 119 TTC argues that Coburn is unqualified because

this is the “first time that Coburn has been retained to investigate the cause(s) of any aviation

accident,” is “wholly unfamiliar with the subject aircraft,” has no flight testing experience, and is

not an aviation mechanic. 120

          TTC then objects to Coburn’s opinions on various topics. It first argues that Coburn’s use

of flight testing is unreliable because Coburn fails to provide analysis of how more or different

flight testing “would have prevented this accident,” ignores the fact that the plane was overloaded

and had a changed center of gravity, was unfamiliar with whether the subject aircraft was equipped

with a “stall horn or warning light,” and that he does not provide sufficient (or in some cases, any)

basis for his opinions. 121 Second, TTC argues that Coburn’s opinion regarding the Flight Manual

Supplement No. 4, Revision 2 fails to consider all evidence and that the regulatory directive on




117
      Dkt. 177-1 at 6–8 (numbered and summarized for clarity).
118
      Id. at 1–8.
119
      Dkt. 177 at 1–2.
120
      Id. at 9–14.
121
      Id. at 16–26.

                                                 24

          Case 3:17-cv-00194-TMB Document 313 Filed 12/04/20 Page 24 of 30
which Coburn bases his opinion had no applicability. 122 Third, TTC argues that Coburn’s

assessment of regulatory authority is not relevant and not applied correctly. 123 Fourth, it argues

that Coburn’s assessment of crash data, which relies in part on a Wikipedia entry, is based on

unscientific and insufficient data, and fails to consider a multitude of other information to provide

proper context. 124 Fifth, TTC states that Coburn’s assessment of manufacturer claims and user

expectations of performance are without sufficient evidence and overlooks other evidence. 125

Finally, TTC argues that Coburn’s assessment of aircraft behavior—that the aircraft stalled—does

not take into account operating conditions or key evidence such as the “illegal configuration” of

the aircraft or Pilot Furnia’s testimony. 126 RAC makes substantially the same arguments, but adds

that Coburn fails to offer opinions that specifically implicate or pertain to RAC. 127

          Plaintiffs oppose Defendants’ motions. 128 They argue that Coburn is qualified by virtue of

his academic credentials and extensive experience as an engineer and reiterate that the Daubert

standard is not a rigid one. 129 Plaintiffs then argue that Coburn’s testimony is well grounded in




122
      Id. at 27–30.
123
      Id. at 30–31.
124
      Id. at 32–34.
125
      Id. at 35–40.
126
      Id. at 40–45.
127
   See Dkt. 159-1 at 7–9 (Memorandum in Support of RAC’s Motion in Limine to Exclude
Coburn). The Court’s analysis applies to the arguments made by both Defendants, unless
otherwise noted.
128
      Dkt. 199.
129
      Id. at 3–6; see Daubert I, 509 U.S. at 594.

                                                    25

          Case 3:17-cv-00194-TMB Document 313 Filed 12/04/20 Page 25 of 30
the facts and that Coburn properly considered facts including the flight test data, flight manual,

crash data, marketing materials, user expectations, and aircraft behavior. 130

            The Court agrees and finds that Coburn is qualified. Coburn may testify as to the opinions

contained in his Report, except for those included in the “Assessment of Crash Data” section and

his related opinions and conclusions. Coburn is qualified by virtue of his academic credentials—

he is a professor of aerospace engineering—and his more than twenty-five years working as an

engineer for Boeing. 131 FRE 702 “contemplates a broad conception of expert qualifications,”

which can include significant knowledge and experience within an industry. 132                Although

Defendants provide several criticisms of Coburn’s background and argue that he lacks specific

experience with the DHC-Otter aircraft, for example, 133 FRE 702 and courts’ interpretation of it

do not contemplate such narrow tailoring of expert qualifications. 134 Here, Coburn’s experience

in the field of aerospace engineering is sufficient to qualify him as an expert in this case. At

Boeing, Coburn supported engineering teams that evaluated aircraft structures and conducted

component testing. 135 He directed analysis relating to damage tolerance and stress tolerance. 136



130
      Dkt. 199 at 11–21.
131
      See 177-2 at 1.
132
      See Hangarter, 373 F.3d at 1015–16.
133
      See Dkt. 177 at 6–16.
134
   See Hangarter, 373 F.3d at 1015 (“Rule 702 is broadly phrased and intended to embrace more
than a narrow definition of qualified expert”) (citation omitted); Avila v. Willits Environmental
Remediation Trust, 633 F.3d 828, 839 (9th Cir. 2011) (“[a] lack of specialization may go to
weight . . . ‘as long as an expert stays within the reasonable confines of his subject area.’”) (citation
omitted).
135
      Dkt. 177-2 at 1.
136
      Id.

                                                   26

            Case 3:17-cv-00194-TMB Document 313 Filed 12/04/20 Page 26 of 30
In his deposition, he stated that he “looked at full crashes” and has “done crash worthiness

analysis.” 137 While he admits that most of his work is “analytical” as opposed to “testing,” his

analytical experience lends credibility to his opinions. 138         Additionally, as a Designated

Engineering Representative for the FAA, Coburn is entrusted with evaluating engineering data and

ensuring it complies with appropriate airworthiness standards—i.e. he is familiar enough with the

basic contours of regulatory rules to render informed opinions. Finally, Defendants may cross

examine Coburn at trial about his qualifications and opinions. 139

          The Court next considers whether Coburn’s proffered testimony is reliable, and, finds that

it is. Coburn underpins his opinions with many of the same facts marshaled by Cochran and

Pottinger, namely, flight test data, NTSB interviews and factual information, marketing materials,

regulatory information, and data captured by the plane before the crash. 140 This is the type of

information that an engineer would reasonably use to evaluate the performance and handling

qualities of an aircraft. Coburn relies on his experience in the aerospace industry and as an

academic to analyze the facts and reach his conclusions. Defendants take the same position here

as with Cochran and Pottinger’s reports, that Coburn did not take into account all facts, ignored

contradictory evidence, and as a result is unreliable. The Court finds that Defendants’ objections

are more appropriately aired through cross examination, since that is the appropriate venue for the

“presentation of contrary evidence” and attacking what Defendants believe to be “shaky” evidence




137
      Dkt. 177-3 at 15.
138
      Id. at 34–35.
139
      See Daubert I, 509 U.S. at 595–96.
140
      See Dkt. 177-1.

                                                 27

          Case 3:17-cv-00194-TMB Document 313 Filed 12/04/20 Page 27 of 30
or reasoning. 141 Finally, the Court finds that Coburn’s opinions are relevant to TTC and RAC’s

potential liability on Plaintiffs’ negligence and strict liability causes of action. Coburn’s opinions,

except as discussed below, will assist the jury in evaluating the factual record.

          The Court, however, does not find Coburn’s methodology and analysis relating to crash

data to be reliable and concludes that it should be excluded. Coburn cites Wikipedia and NTSB

Crash Data to make the conclusion that DHC-3 Otters crash at about six times that of non-

converted aircrafts. 142 First, Wikipedia is a suspect authority, unreliable, and has been treated as

such by numerous courts. 143 Plaintiffs contend that the Wikipedia statistic is acceptable because

Defendants have “offer[ed] no other number or suggestion that the number is wrong.” 144

Defendants do not bear the burden of disproving alleged facts where the source is unreliable.

Second, even if Coburn’s Wikipedia information were admissible, Coburn’s methodology is

unreliable and incomplete, so much so that his testimony must be excluded. Coburn performs

simple arithmetic to reach his conclusion that converted DHC-3 Otters crash at six times that of




141
   Daubert I, 509 U.S. at 596; see Hemmings, 285 F.3d at 1188–89 (objections to analysis often
go to the weight of the evidence, not admissibility).
142
      Dkt. 177-1 at 4.
143
    See, e.g., Hasbro, Inc. v. Sweetpea Enter., Inc., CV 13-3406-DMG (JCGx), 2014 WL
12580250, at *3 (C.D. Cal. Feb. 25, 2014) (anonymously-authored Wikipedia page is unreliable);
Great W. Air, LLC v. Cirrus Design Corp., No. 2:16-CV-02656-JAD-EJY, 2019 WL 6529046, at
*7 (D. Nev. Dec. 4, 2019) (“Wikipedia . . . is not a reliable source of data.”) (citing Kole v. Astrue,
No. CV 08–0411–LMB, 2010 WL 1338092, at *7 n.3 (D. Idaho Mar. 31, 2010) (“Wikipedia is not
a reliable source at this level of discourse.”)).
144
      Dkt. 199 at 15.

                                                  28

          Case 3:17-cv-00194-TMB Document 313 Filed 12/04/20 Page 28 of 30
the unconverted Otters. 145 He divides the number of crashes per type of aircraft per the number of

years that crashes were recorded and then compares the resulting rates. 146

            Defendants raise several persuasive arguments that demonstrate the shortcomings of

Coburn’s methodology. First, they point out that NTSB data is limited (since it only investigates

accidents in the United States) and thus inherently incomplete. 147 Second, they argue that the

relative frequency of crashes is not dispositive of a design defect. 148 And third, they argue that

Coburn’s analysis fails to contextualize the “crash rate” by controlling for hours flown or the

operating conditions of the crashes. 149 The Court agrees. The Court also finds that, given the

limitations of the analysis, it would be unhelpful to the jury and would run the risk of unfairly

prejudicing Defendants. Therefore, Coburn is precluded from testifying about the crash data as

outlined in the “Assessment of Crash Data” section of his report, also listed as conclusion eight

above, and any related opinions or conclusions. 150

            The Court finds that Coburn’s testimony, as limited by the analysis above, is reliable and

relevant, meets the Daubert standard, and is not otherwise inadmissible under FRE 403. For the

foregoing reasons, Defendants’ Motions at Dockets 159 and 177 are GRANTED in part and

DENIED in part.




145
      Dkt. 177-1 at 4.
146
      Id.
147
      Dkt. 177 at 33.
148
      Id. at 34.
149
      Id. at 34.
150
   The Court’s findings apply with equal force to relevant analysis in Coburn’s “Response to
Timmons’ Report” at Dkt. 199-4.

                                                   29

            Case 3:17-cv-00194-TMB Document 313 Filed 12/04/20 Page 29 of 30
                                      V.     CONCLUSION

       Experts Cochran, Pottinger, and Coburn are permitted to testify consistent with the analysis

above. To the extent Defendants’ motions are denied, Defendants are permitted to renew their

objections at trial. Accordingly, for the foregoing reasons,

   (1) Defendants’ Motions to exclude Cochran’s expert testimony at Dockets 158 and 180 are

       DENIED;

   (2) Defendants’ Motions to exclude Pottinger’s expert testimony at Dockets 161 and 174 are

       GRANTED in part and DENIED in part; and

   (3) Defendants’ Motions to exclude Coburn’s expert testimony at Dockets 159 and 177 are

       GRANTED in part and DENIED in part.

   IT IS SO ORDERED.

                                     Dated at Anchorage, Alaska, this 4th day of December 2020.

                                                     /s/ Timothy M. Burgess_________
                                                     TIMOTHY M. BURGESS
                                                     UNITED STATES DISTRICT JUDGE




                                                30

       Case 3:17-cv-00194-TMB Document 313 Filed 12/04/20 Page 30 of 30
